Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 1 of 7 PageID: 239

                                                                                                        CASE CLOSED

                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY

                                                                     x

    PROMOTION IN MOTION, INC., and
    WELCH FOODS INC., A COOPERATIVE,
                                                                                  Case 2: 18-cv-11670
                                    Plaintiffs,

               V.


    KER VAN USA LLC.

                                    Defendant.




                                FINAL ORDER AND JUDGMENT ON CONSENT

           WHEREAS, Plaintiff Promotion In Motion, Inc. (“PIM”) manufactures and markets a

    product known as WELCH’S FRUIT SNACKS pursuant to a license from Plaintiff Welch Foods

    Inc., A Cooperative (“Welch,” and together with PIM, “Plaintiffs”); and

           WHEREAS, WELCH’S FRUIT SNACKS uses the packaging design trade dress shown

    below (the “WELCH’S FRUIT SNACKS Trade Dress”):

                    -    7
               is our   I1   IngrdieneI           fruit   is our 1” IngredienLi




                                                                                                             and
Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 2 of 7 PageID: 240




           WHEREAS, Defendant Kervan USA LLC (“Kervan”) planned to introduce a line of fruit

    gummies in the packaging depicted below under License from Sunkist (the “Original Kervan

    Packaging”):




                                                                                               and

           WHEREAS, PIM manufacrurcs and markcts a soft-and-chewy sour candy known as

    SOUR JACKS in two formats, one of which is sometimes referred to as “The Wedge” (the

    “SOUR JACKS Wedge Product”); and

           WHEREAS, the SOUR JACKS Wedge Product uses a distinctive three-dimensional

    trapezoid shape and three-color combinations for Watermelon, Green Apple, Lemonade and

    Wildberry versions, as shown below (the SOUR JACKS Trade Dress”):




                                ¼                                            ;and

           WHEREAS, PIM owns U.S. Trademark Registration No. 5,029,701 for the watermelon

    version of the SOUR JACKS Trade Dress (the tIM Registration”); and




                                                  2
Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 3 of 7 PageID: 241




           WHEREAS, Kervan sold a sour watermelon candy (the “Original Kervan Watermelon

    Candy”) in the shape and coloration shown below (as exemplified by the following private label

    version sold at CVS stores):




                                                                  and

           WHEREAS, on July 16, 2018, Plaintiffs commenced this action by filing the Complaint, in

    which (1) Plaintiffs aLlege that the Original Kervan Packaging infringes the WELCH’S FRL’IF

    SNACKS Trade Dress under federal and state law; and (2) PIM allcgcs that the Original Kervan

    Watetmelon Candy infringes the SOUR JACKS Trade Dress under federal and state law; and

           WHEREAS, on August 9, 2018, Plaintiffs filed a motion for a temporary restraining order

    and preliminary injunction against Kervan’s use of the Original Kervan Packaging, and Kervan has

    opposed the motion, which is pending; and

           WHEREAS, Kervan has denied the substantive allegations of the Complaint and of the

    motion; and

           WHEREAS, the parties have agreed to resolve this litigation upon the terms set forth in

    this Final Order And Judgment on Consent and the confidential settlement agreement being

    contemporaneously entered into by the parties (the “Settlement Agreement”).


                                                    3
Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 4 of 7 PageID: 242




           IT IS HEREBY ORDERED, ADJL’DGED AND DECREED as follows:

            1.     This Court has jurisdiction over the parties and over the subject mailer in issue,

    and venue is proper in this District.

           2.      Kervan acknowledges the validity of the WELCH’S FRUIT SNACKS Trade

    Dress, the SOUR JACKS Trade Dress, and the NM Registration.

            3.     Except as otherwise provided in paragraph 4 below, and subject to the terms and

    conditions set forth in the Settlement Agreement, Kervan and its officers, agents, servants,

    representatives, affiliates, employees, suppliers, successors and assigns and any other entities

    which Kervan controls, and all persons or companies in active concert andlor participation with

    Kervan or acting on Kervan’s behalf, are permanently enjoined and restrained from directly or

    indirectly manufacturing, distributing, selling, displaying, advertising, promoting or otherwise

    exploiting in any fashion: (a) the Original Kervan Packaging; (b) the OriginaL Kervan

    Watermelon Candy; andJor (c) any packaging, designs, shapes, colors, trade dress, product

    configuration or other materials conifisingly similar to the WELCH’S FRUIT SNACKS Trade

    Dress or the SOUR JACKS Trade Dress.

            4.      Notwithstanding paragraph 3 above, Kervan will have until 90 days from the date

    of entry of this Final Order and Judgment On Consent to sell off its existing inventory of the

    Original Kervan Packaging in the quantities identified in Paragraph 11 of the Declaration Of

    Burak Cezik In Opposition Of Motion For Temporary Restraining Order And Preliminary

    Injunction submitted to the Court on August 22, 2018 (Docket No. 18-I). If at the end of such

    90 day period Kervan has not sold off all such inventory, it will promptly destroy any remaining

    units and will provide Plaintiffs with a certification from an officer of Kervan attesting to such

    destruction within 30 days of completion of the Sell-Off Period.

                                                      4
Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 5 of 7 PageID: 243




             5.    Plaintiffs acknowledge and agree that they will not object to Kervan’s use of the

    revised packaging shown below for its fruit gummies product and that such use will not violate

    this Final Order and Judgment on Consent:




             6.    PIM acknowledges and agrees that it will not object to Kervan’s use of the revised

    shape and dimensions shown below for its sour watermelon candy (the “Revised Kervan

    Watermelon Candy”) and that such use will not violate this Final Order and Judgment on

    Consent, provided that Kervan will only use the Revised Kervan Watermelon Candy in a two-

    color combination (unless PIM otherwise agrees in writing).




             7.   Each party shall bear its own costs and attorney’s fees in connection with this

    litigation.

                                                    5
Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 6 of 7 PageID: 244




             8.       This Court shall retain continning jurisdiction over the parties to this Final Order

      and Judgment on Consent and over the subject matter of the action for the purposes of

      interpreting and enforcing the terms of this Final Order and Judgment on Consent.

             9.       All of the parties hereto consent to the issuance and entry of this Final Order and

     Judgment on Consent and waive the right to appeal from or otherwise contest this Final Order

     and Judgment on Consent, which may be entered in the form and content set forth above without

     further notice to any party.

     AGREED AS TO FORM AND SUBSIANCE:

     COW      1,   LIE OWITI& 1JATMAN, P.C                  WHITE AND WILLIAMS LLP

     By:___________

     Rich       Mandel, q. /                               Peter). Mooney, Esq.
     Jonathan Z. King, Esq. L1                             Michael 0. Kassak, Esq.
      114 West 47 Street                                   The Legal Center, One Riverfront Plaza
     New York, New York 10036                              1037 Raymond Boulevard, Suite 230
     (212) 790-9200                                        Newark, NJ 07102-5425
                                                           (201) 368-7200
     David ft. King, Esq.                                   Attorneys for Defendant
     Leah Kelman, Esq.
     HERRICK FEINSTEIN LLP                                  KER VAN USA LLC
     One Gateway Center
     Newark, New Jersey 07102                                         /

     (973) 274-2000
     Attorneys for Plaintiffs
                                                           By:
                                                                 .) I -
                                                                Name: Burak Cezik
                                                                Title: Genera] Manager
                                                           Dated: 11/1/2018

                                         C.
     PRONJNMF
        Name:       c.          flt.ts
        Title:   c.c(,.
    Dated:     h\5-ut___

    WELCH FOODS INC. A COOPERATIVE

                                                      6
Case 2:18-cv-11670-MCA-MAH Document 32 Filed 11/14/18 Page 7 of 7 PageID: 245




            Name YA;;k4-,   A.
            Title: J.
       Dated:

       APPROVED A?9OR2ERED thWday of           ,2018.


       MADELINE
                  /t             S.D.)




                                         7
